Citation Nr: 1429230	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION


The Veteran served on active duty from November 1969 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran requested a hearing before a member of the Board.  He was notified of his scheduled July 2012 hearing by letter in June 2012, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  

Although additional documents were received subsequent to the statement of the case, the records are duplicates of those already of record.  

The issues have been recharacterized to comport with the record.  


FINDINGS OF FACT

1.  A right ear hearing loss disability for VA purposes is not shown. 

2.  Hearing loss in the left ear was not manifested during service or to a compensable degree within the initial year of separation, and is not otherwise related to service.  

3.  Tinnitus was not manifested during service and the competent probative evidence does not establish tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2013).  

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2013).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of October 2007 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2009 statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in January 2009; the record does not reflect that this examination was inadequate for rating purposes.  The rationale provided for the opinion is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of his military service.  He maintains that he developed bilateral hearing loss and tinnitus due to noise exposure associated with his military occupational specialty of radioman and/or guns.  

Service treatment records are negative for complaints or findings of hearing loss and tinnitus.  At separation in 1975, audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

Whispered voice testing was 15/15 in the right ear and 15/15 in the left ear.  

VA audio examination was conducted in January 2009.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
25
LEFT
15
15
20
30
40

Speech discrimination was 100 percent in each ear.  

The examiner determined that the Veteran had normal hearing, bilaterally, during service, and normal current right ear hearing.  

Even accepting that the Veteran had loud noise exposure during service and, although the Veteran is competent to report functional complaints of hearing difficulty, he lacks the specialized knowledge, training, and equipment needed to establish the presence of a right ear hearing loss disability under the regulations.  

The Veteran's hearing in the right ear has never, at any time during the appeal period, demonstrated findings meeting the regulatory definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the VA report of examination reflects a mild sensorineural left ear hearing loss and tinnitus, the examiner determined that neither left ear hearing loss nor tinnitus was caused by or a result of noise exposure during service.  No significant threshold shifts during service were reported.  The examiner concluded that onset of the Veteran's hearing loss was after separation, noting not only a normal separation examination but also a 20-year post-service history prior to evidence of even a mild degradation in left ear hearing.  The onset of tinnitus was reported to be 10 years earlier.  

Tinnitus is not a disability listed at 38 C.F.R. § 3.309(a).  Thus, the presumptive provisions are not applicable.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To the extent that the Veteran has attempted to establish a continuity of symptoms for left ear hearing loss under 3.309(a) based on his competent lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include the gap between separation and the initial documented complaints with respect to hearing loss, as well as tinnitus.  

In reaching a determination, the Board has accorded greater probative value to the VA opinion.  The rationale provided for the opinion is based on objective, findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions with respect to diagnosis and causation.  

The preponderance of the evidence is against the claims of service connection for right ear hearing loss, left ear hearing loss, and tinnitus; there is no doubt to be resolved.  Service connection for right ear hearing loss, left ear hearing loss, and tinnitus is not warranted.  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


